  Case: 1:17-md-02804-DAP Doc #: 3089 Filed: 01/21/20 1 of 6. PageID #: 481468




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                   )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                              )
                                               )       JUDGE POLSTER
THIS DOCUMENT RELATES TO:                      )
“Track One-B”                                  )
                                               )       ORDER DENYING
                                               )       MOTION FOR STAY
                                               )


       The Track One-B Pharmacy Defendants recently filed with the Sixth Circuit Court of

Appeals a Petition for Writ of Mandamus, asking the appellate court to order this Court “to (1) strike

the amended complaints filed by the Plaintiff Counties, (2) allow Pharmacy Defendants to file

motions to dismiss as authorized by Rule 12(b), and (3) limit the scope of discovery in conformance

with Rule 26(b).” Docket no. 3084 at 2. At the same time, the Track One-B Defendants moved this

Court to stay discovery. Id. For the reasons stated below, the motion for stay of discovery is

DENIED.

                                  *       *        *      *       *

       This Court has ordered the Track One-B Pharmacy Defendants to produce transactional

dispensing data for the entire United States from 2006 forward, but to “roll it out” – that is, they

must “first produce data for Cuyahoga County and Summit County; then produce Ohio data; then

nearby regional data, including West Virginia and Kentucky; and then roll out data for the rest of

the country.” Discovery Order at 4 (docket no. 3055); see id. (adding that the Defendants must

“produce all Ohio data as soon as possible”) (emphasis in original). In their Petition, the Track
  Case: 1:17-md-02804-DAP Doc #: 3089 Filed: 01/21/20 2 of 6. PageID #: 481469



One-B Pharmacy Defendants argue the appellate court should command this Court to impose much

stricter limits on the geographic and temporal scope of the transactional dispensing data. Although

the Petition does not state in detail what limits the Track One-B Pharmacy Defendants want the

appellate court to impose, the Defendants’ contemporaneous motion asks this Court to stay

discovery of all transactional data “with the exception of prescriptions that were filled within the two

Ohio Counties, Cuyahoga County and Summit County, that are Plaintiffs in the ‘Track One-B

Cases,’ and within three years dating back from November 20, 2019, when Plaintiffs served their

amended complaints.” Docket no. 3084 at 1.

        The motion for stay is not well-taken. As an initial matter, the Defendants’ quest for

mandamus to address this Court’s rulings on scope of discovery is quixotic. “Generally, of course,

discovery orders are not reviewable by mandamus,” In re von Bulow, 828 F.2d 94, 97 (2nd Cir.

1987); and the exceptions almost always involve claims of attorney-client privilege, see, e.g., In re

Lott, 424 F.3d 446, 447 (6th Cir. 2005), which is not the case here. So the Defendants carry little

sway when asking this Court to stay a simple discovery order pending appellate application for “a

drastic remedy, to be invoked only in extraordinary situations,” In re Lott, 424 F.3d at 456-57.

        Also irregular is the fact that the Pharmacy Defendants have so far not produced any

transactional dispensing data, and the Court has already stated the Defendants may “roll it out” by

first producing data for the Track One Counties before moving on to production of data for Ohio.

The Defendants’ request to stay production, at least from a geographic perspective, thus appears

unripe; unless and until Defendants first produce data for the Track One Counties as required, the

request for a stay is premature.

        More important, however, the fundamental premise of the Pharmacy Defendants’ Petition


                                                   2
  Case: 1:17-md-02804-DAP Doc #: 3089 Filed: 01/21/20 3 of 6. PageID #: 481470



to limit discovery, and thus the basis for the follow-on motion to stay, is incorrect. Defendants

assert this Court “disregarded” Fed. R. Civ. P. 26(b) and failed to consider whether the ordered

scope of discovery of transactional dispensing data is “relevant to any party’s claim or defense [in

Track One-B] and proportional to the needs of the [Track One-B] case.” Petition at 12, 22 (docket

no. 3084-1). Defendants assert this Court’s conclusion regarding scope of discovery was improperly

based only upon “the volume of litigation in the MDL,” and not Track One-B itself. Id. at 30. This

argument is demonstrably wrong.

       Before it ruled on discovery scope, the Court received numerous written and oral position

statements from both Plaintiffs and Pharmacy Defendants in Track One-B regarding the appropriate

ambit of discovery of transactional dispensing data. Indeed, the Court even granted in part

Defendants’ motion for reconsideration and narrowed the scope – although not as much as

Defendants wanted. See docket no. 2976 (initial discovery order setting scope); docket no. 3084 at

4 (on reconsideration, narrowing scope after “agree[ing] with the Pharmacies that the burden of

producing transactional data older than 2006 becomes excessive”). In doing so, the Court stated

explicitly it was weighing all of the Track One-B parties’ stated interests, including “[b]alancing

the burden on the Pharmacy Defendants with the necessities of the Track One-B case [e.g.,

Plaintiffs’ need for the discovery] and the entire MDL.” Discovery Order at 4 (docket no. 3084)

(emphasis added); see also id. at 4 n.2 (quoting Fed. R. Civ. P. 26(b)(1) and concluding the temporal

scope of discovery was proportional to the needs of the Track One-B case).1 This Court’s ruling


       1
          Nor did the Court ignore the Pharmacy Defendants’ arguments about patient privacy,
despite suggestions otherwise in the Petition. See Discovery Order at 2 (docket no. 3055) (noting
it was “Defendants who earlier successfully argued [the Court’s] Protective Orders were sufficient
when seeking discovery of HIPAA-protected insurance claims information from Plaintiffs during
Track One-A”).

                                                 3
  Case: 1:17-md-02804-DAP Doc #: 3089 Filed: 01/21/20 4 of 6. PageID #: 481471



was, of course, also made with eyes open to the context of the entire MDL; but the Rule 26(b)(1)

proportionality analysis was undertaken squarely within the Track One-B case.

       Specifically, all of the transactional dispensing data that this Court ordered the Pharmacy

Defendants to produce is clearly relevant and necessary to the “red flag” analysis that the Track

One-B Plaintiffs and their experts must undertake to assess whether the Pharmacy Defendants

ignored indications within their own data that opioid prescriptions they were filling were suspicious.

Given the sad duration of the opioid crisis, dating back to at least the early 2000s, relevant data

certainly goes back more than three years, which is the short temporal limit Defendants ask for.2

And, as this Court has repeatedly noted, Track One Plaintiffs are entitled to investigate how a

defendant’s national policies and procedures played out both locally and nationally, as information

the defendant gleaned elsewhere informed it (or should have) regarding what was occurring in the

Track One jurisdictions. See, e.g., Discovery Ruling No. 3 (docket no. 762) (ruling the scope of

certain types of discovery would be national and other types would be regional). Here, the

Pharmacy Defendants’ “policies and actions regarding [how they checked for red flag prescriptions]

are (and were) primarily centralized and over-arching, applying broadly to their opioid products.”

Discovery Ruling No. 2 at 4. Put simply, what the Pharmacy Defendants learned (or could have

learned) and did (or didn’t do) about red-flag prescriptions in Columbus and Cincinnati (and even




       2
           The temporal limit for discovery of the ARCOS opioid distribution data also went back
to 2006, and the Court on reconsideration agreed with the Pharmacy Defendants that the scope of
their transactional dispensing data should be “congruent.” Discovery Order at 3 (docket no. 3055)
(quoting Pharmacies’ motion for reconsideration at 15).

                                                  4
  Case: 1:17-md-02804-DAP Doc #: 3089 Filed: 01/21/20 5 of 6. PageID #: 481472



Miami3) – is relevant to what the Defendants did, did not do, and could or could not have done in

the Track One-B counties.

       All of that said, the Court was also faced with a severely pragmatic choice on when to set

the Track One-B trial, which obviously cannot occur until after discovery is complete. The Court

concluded it was fair to limit the data evidence upon which the Track One-B Plaintiffs could rely,

even though all of the data was relevant, thereby allowing a sooner trial. See Discovery Order at

5 n.5 (docket no. 3055). The two alternatives were: (1) to postpone the Track One-B trial by many

months, allowing the Pharmacy Defendants more time to first produce all of the transactional

dispensing data and the Plaintiffs more time to analyze it; or (2) to put onerous data production

deadlines on the Pharmacy Defendants, ensuring all of the data is available in Track One-B while

maintaining the current trial date. The Court concluded the former alternative was not fair to

Plaintiffs and the latter was not fair to Defendants. But the limit on what the Track One-B Plaintiffs

may use at trial is distinct from the discovery scope limit. The Pharmacy Defendants are incorrect

in their assertion that “the District Court has not actually determined that discovery is relevant and




       3
         Plaintiffs cite evidence that opioid prescriptions filled in other states, such as Florida,
“migrated” to the Track One-B jurisdictions. See, e.g., docket no. 1778 at 18 (citing evidence
showing that “trafficking of pills from Florida into Ohio and other states along the I-75 corridor . . .
was such a common occurrence that I-75 was referred to as ‘the Oxy Express’”).

                                                   5
  Case: 1:17-md-02804-DAP Doc #: 3089 Filed: 01/21/20 6 of 6. PageID #: 481473



proportional to any particular cases.” Petition at 18.4

       For all of these reasons, the Defendants’ motion for stay of discovery pending resolution of

the mandamus petition is denied.

       IT IS SO ORDERED.
                                                      /s/ Dan Aaron Polster
                                                      DAN AARON POLSTER
                                                      UNITED STATES DISTRICT JUDGE

Dated: January 21, 2020




       4
           Although not raised in the motion to stay discovery, the Court also finds unconvincing the
other two arguments raised by the Pharmacy Defendants in their Petition:
         (1) Defendants complain the Court allowed Plaintiffs to amend their complaints to add
dispensing claims after the Track One-A trial had begun, and assert this amendment came far too
late in the case. But the design of the Track One-A and Track One-B trials are so different that
allowing the new claims made sense, especially where the Court also set all new case management
deadlines for Track One-B, beginning with a new period for fact discovery and continuing through
new Daubert motions and motions in limine.
         (2) Defendants also complain the Court did not consider their motions to dismiss (filed at
docket nos. 3035 & 3036). It suffices to say that: (a) in orders addressing prior dismissal motions,
the Court already overruled many of the arguments raised; (b) even if granted, the current motions
would not dispose of all claims in the Track One-B case, and would likely not change the scope of
discovery; and (c) most important, given the Court’s limited resources, addressing the sufficiency
of all of Plaintiffs’ claims in the context of summary judgment motions (as promised) will save the
Court and the parties time and money. Moreover, Defendants fail to mention the Court invited
motions to dismiss dispensing claims based on their oral argument that they had no legal
responsibility to have prescription monitoring systems in place, see hearing transcript at 51-54
(docket no. 2966), but Defendants chose not to advance that position in writing.

                                                 6
